Exhibit 99 News Release CONTACT:Thor Erickson – Investor Relations (770) 989-3110 Laura Brightwell – Media Relations (770) 989-3023 FOR IMMEDIATE RELEASE COCA-COLA ENTERPRISES INC. REPORTS SECOND-QUARTER 2007 RESULTS · Second quarter EPS totals 56 cents, or 58 cents after adjusting for restructuring charges and other items affecting comparability; comparable net income totaled $281 million, up 3 percent. · Operating results reflect the benefits of North American pricing initiatives, volume growth in Europe, and ongoing operating expense control efforts. · CCE has raised its comparable full-year EPS expectations to a range of $1.27 to $1.32, including currency impact. ATLANTA, July 26, 2007 – Coca-Cola Enterprises (NYSE: CCE) today reported second-quarter 2007 net income of $270 million, or 56 cents per diluted share.These results include restructuring charges and other items affecting comparability of approximately 2 cents per diluted share.Excluding these items, second-quarter 2007 Second Quarter First Six Months 2007 2006 2007 2006 Reported (GAAP) $ 0.56 $ 0.71 $ 0.59 $ 0.74 Restructuring Charges 0.04 0.01 0.08 0.07 Legal Settlement Accrual Reversal (0.02 ) - (0.02 ) - Debt Extinguishment Costs 0.01 - 0.01 - Loss on Equity Securities - - 0.02 - Net Favorable Tax Items (0.01 ) (0.15 ) (0.01 (0.15 ) Comparable Diluted Net Income Per Share(a) $ 0.58 $ 0.57 $ 0.67 $ 0.66 (a)
